EXAMINER'S AMENDMENT AND REASONS FOR ALLOWANCE

America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of papers submitted under 35 USC §119(a)-(d), which papers have been placed of record in the file. 
 The present application, filed on 21-November-2019, claims priority to Japanese patent application #JP 2018-219027, filed in 22-November-2018.
 This application is therefore accorded a prima facie effective filing date of 22-November-2018.

Information Disclosure Statement
The information disclosure statement IDS#1 (2 references), submitted on 21-November-2019 has been considered by the Examiner and made of record in the application file.

Preliminary Amendment
The present Office Action is based upon the original patent application filed on 21-November-2019 as modified by the preliminary amendment PA#1 filed on the same date.  
Claims 1-6 are now pending in the present application. 

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a voice message communication subsequent to an interview with Ms. Tiffany Adigwe, Reg. # 75,964 on 25-May-2022.
Independent claim 1 has been amended as follows: 

Claim 1 (Currently Amended):  An ultrasonic sensor comprising:
a substrate having a first surface and a second surface in a front-back relationship with the first surface and having an opening portion penetrating from the first surface to the second surface;
a vibrating plate provided on the first surface of the substrate and covering the opening portion;
a piezoelectric element provided in a position overlapping with the opening portion in a plan view as seen from a direction from the first surface to the second surface in the vibrating plate; and
a coupling electrode coupled to the piezoelectric element, extended from a position overlapping with the opening portion to a position not overlapping with the opening portion in the plan view, and having a line width smaller than a width of the piezoelectric element, wherein
the piezoelectric element has an outline including a first line portion, a second line portion, and a corner portion coupling the first line portion and the second line portion in the plan view,
when an intersection point of a first virtual line connecting a point of a center of gravity of the piezoelectric element and the corner portion with a virtual circle inscribed in the outline of the piezoelectric element is a first intersection point, an intersection point of a tangent line of the virtual circle at the first intersection point with the first line portion is a second intersection point, and an intersection point of the tangent line of the virtual circle at the first intersection point with the second line portion is a third intersection point, the coupling electrode is coupled to a corner portion within a range from the second intersection point through the corner portion to the third intersection point in the outline of the piezoelectric element.
Claims 2-6: (As Originally Presented)

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
 No single discovered prior art reference anticipates each and every feature or limitation of independent claim 1.
 The closest know references are:
Hara (US 2008/0259133 A1): Hara discloses a piezoelectric element comprising first and second electrodes on opposite sides of piezoelectric layer attached to a vibrating surface and substrate comprising an opening, and with features to prevent cracking of a wire (coupling) electrode (7) by attaching wire electrode at an inactive region of the vibrating plate [Title; Abstract; Fig. 1-3, 10, 11a-11b; Para. 0002, 0011-0012, 0063-0067, 0166-0172] and whereas Hara is primarily directed to oval shaped openings, ort shapes may be used [Para. 0131-0134]
Miyazawa (US 2018/0059067 A1): Miyazawa discloses an ultrasonic measuring device similarly comprising first and second electrodes with a piezoelectric layer between, mounted on a PCB (substrate), in which the element may be of rectangular shape, and where a signal line (SL) coupling electrode couples to the electrodes which may be disposed along a side of the element [Title; Abstract; Fig. 3-8; Para. 0001, 0009-0011, 0059-0067].
These references do not disclose or suggest specific coupling of an element at a corner portion of a rectangular element and opening, and no discovered prior art reference suggests identifying the specific width and placement of a coupled electrode based on points of contact with orthogonal sides of the element as determined by a virtual circular shape centered a center point of the element and virtual tangent lines constructed from this circle.  For this reason, claim 1 is allowable.
Claims 2-6 are allowable at least because they depend from an allowable claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Kojima et al. (U.S. Patent Application Publication # US 2015/0187347 A1) disclosing an ultrasonic sensor and method for producing the sensor.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on 11:00AM to 8:00PM ET Monday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached on (571)272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHEN R BURGDORF/Primary Examiner, AU2684